PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Switkes, et al.
Application No. 16/134,341
Filed:   October 23, 2018
Attorney Docket No.  PEL0026US1
:
:
:   DECISION ON PETITION
: UNDER 37 CFR 1.78 (c) and (e)
:


This is in response to the “Petition to Accept an Unintentionally Delayed Benefit Claim in Compliance with 37 CFR 1,78” filed on November 17, 2021, that is being treated as a petition under 37 CFR 1.78(c) and (e), to accept an unintentionally delayed claim for the benefit of priority to the prior-filed applications set forth in the corrected Application Data Sheet filed on November 17, 2021.  

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing of petition under 37 CFR 1.78(c).  In this instance, the fee required by law is $1,050.00. See 37 CFR 1.17(m).  

The petition in the above-identified application was not accompanied by payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3222.  


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        




















    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)